

116 HR 1143 IH: Educating Consumers on the Risks of Short-Term Plans Act of 2019
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1143IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to require a health insurance issuer offering
			 short-term limited duration insurance to include a standardized disclosure
			 and certain information with respect to coverage exclusions and premium
			 variations in marketing, application, and enrollment materials distributed
			 in connection with such insurance and prohibiting the sale of such
			 insurance during certain periods.
	
 1.Short titleThis Act may be cited as the Educating Consumers on the Risks of Short-Term Plans Act of 2019. 2.Requiring a health insurance issuer offering short-term limited duration insurance to include a standardized disclosure and certain information with respect to coverage exclusions and premium variations in marketing, application, and enrollment materials distributed in connection with such insurance and prohibiting the sale of such insurance during certain periods (a)In generalSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:
				
					2730.Information required to be included in marketing, application, and enrollment materials distributed
			 in connection with short-term limited duration insurance; limitation on
			 enrollment period
						(a)Provision of information
 (1)In generalA health insurance issuer offering short-term limited duration insurance shall include in any marketing, application, or enrollment materials distributed by such issuer in connection with such insurance, in a prominent location set apart from other information—
 (A)the standardized disclosure established by the Secretary under paragraph (2); and (B)a list of all medical conditions, including both physical and mental health conditions—
 (i)which may result in an individual being denied the ability to enroll under such insurance; (ii)for which such issuer may apply a preexisting condition exclusion (as defined in section 2704(b)(1)) with respect to an enrollee under such insurance;
 (iii)which may result in an increase in premium amounts for such an enrollee compared to what such amounts would have otherwise been for such enrollee absent such condition; or
 (iv)for which such issuer may terminate coverage under such insurance with respect to such an enrollee. (2)Establishment of disclosureFor purposes of paragraph (1)(A), the Secretary shall establish a standardized disclosure with respect to short-term limited duration insurance offered by a health insurance issuer that includes the following information:
 (A)A notification that such insurance may not cover preexisting conditions of an enrollee, including past physical or mental health conditions, regardless of whether such enrollee was aware of such conditions or had sought treatment for such conditions on or before the date of enrollment in such insurance.
 (B)A notification that such issuer may rescind coverage under such insurance if an enrollee seeks treatment for such a preexisting condition, regardless of whether such enrollee was aware of such condition or had sought treatment for such condition on or before the date of enrollment in such insurance.
 (C)A notification that such insurance provides limited benefits compared to individual health insurance coverage and does not include all benefits required to be covered under the Patient Protection and Affordable Care Act (including the essential health benefits package (as defined in section 1302(a) of such Act)) or under this title.
 (D)A notification that coverage under such insurance is temporary and may not cover the costs of an enrollee for most hospital or other medical items and services, including both physical and mental health items and services.
 (E)A notification that an individual should carefully review the benefits provided under such insurance before enrolling in such insurance.
 (F)A notification informing individuals of the opportunity to purchase comprehensive individual health insurance coverage through Exchanges established under the Patient Protection and Affordable Care Act that provides coverage for preexisting conditions without premium increases for such conditions and for which such individuals may be eligible for financial assistance. Such notification shall include information on how such individuals may access such Exchanges.
 (b)Limitation on enrollment periodA health insurance issuer offering short-term limited duration insurance may not enroll any individual in such insurance during any annual open enrollment period applicable to such individual with respect to an Exchange.
						.
			(b)Conforming amendments
 (1)EnforcementSection 2723 of the Public Health Service Act (42 U.S.C. 300gg–22) is amended— (A)in subsection (a)—
 (i)in paragraph (1), by inserting , or short-term limited duration insurance in the State, after group market; and (ii)in paragraph (2), by inserting (or, in the case of such a failure with respect to section 2730, in connection with short-term limited duration insurance) after individual health insurance coverage; and
 (B)in subsection (b)(1)(B), by inserting , short-term limited duration insurance, after individual health insurance coverage. (2)PreemptionSection 2724(a)(1) of such Act (42 U.S.C. 300gg–23(a)(1)) is amended by inserting or short-term limited duration insurance after group health insurance coverage.
 (c)Effective dateThe amendments made by this section shall apply with respect to marketing, application, and enrollment materials distributed in connection with short-term limited duration insurance on or after September 1, 2019.
			